Citation Nr: 1123902	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 10, 2007 for the grant of service connection for schizophrenia, disorganized type.



REPRESENTATION

Appellant represented by:	Julie L. Cline, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to May 1963.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).

The appellant is the Veteran's sister, M.G., who has been appointed as the Veteran's legal guardian by the state of Oregon to act on his behalf.  By a September 2007 rating decision, the RO determined that the Veteran was not competent to handle the disbursement of funds.  In September 2007, the appellant requested that she be appointed the Veteran's guardian, or fiduciary, to manage his funds.

In a September 2009 statement, the appellant's representative claims that the effective date for the award of service connection for schizophrenia should be September 1963 because VA clearly and unmistakably erred in accepting the Veteran's renouncement of benefits at that time.  As such, the issue of whether there was clear and unmistakable error in the RO's September 1963 decision that terminated service connection for schizophrenia is raised by the record and referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the Veteran's claim for service connection for schizophrenia and that decision is final based on the evidence then of record.

2.  On April 10, 2007, a written statement from the appellant to reopen the Veteran's claim for service connection for a mental disability was received by VA.

3.  The evidence of record does not show a formal or informal claim to reopen the issue of service connection for schizophrenia since the last final January 2006 decision prior to April 10, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to April 10, 2007, for the grant of service connection for schizophrenia, disorganized type, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.155(a), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The appellant's claim for an earlier effective date arises from the disagreement with the initial effective date assigned following the grant of service connection for schizophrenia.  Once service connection is granted the claim is substantiated, further notice as to the effective date element is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of the claim such that any notice error did not affect the essential fairness of the adjudication.  The RO's December 2007 and June 2009 letters provided the appellant with notice of the type of evidence necessary to establish an effective date.  The appellant was notified that the appellant's claim was awarded with an effective date of April 10, 2007, the date the RO received the request to reopen the claim following the last final denial.  The appellant was provided notice how to appeal that decision, and she did so.  The appellant was provided a statement of the case that provided the applicable law and criteria required for an earlier effective date.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Resolution of this claim turns on the Board's application of the relevant law and regulations governing the effective dates for service connection claims to the evidence already associated with the claims file.  See 38 C.F.R. § 3.400.  Consequently, there is no further duty to assist the appellant with the development of the earlier effective date claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Historically, the Veteran served on active duty service from April 1961 to May 1963.  Following his military discharge, the Veteran filed his original claim seeking service connection for nervous disorder in May 1963.  Service connection was granted for schizophrenic reaction, in partial remission, by an August 1963 rating decision and a 30 evaluation was assigned thereto, effective from May 7, 1963.  However, the record reflects that the Veteran's disability compensation benefit was terminated at the Veteran's request in September 1963.

Any person entitled to compensation under any of the laws administered by the VA may renounce his right to that benefit.  38 C.F.R. § 3.106(a) (2010).  The renouncement will not preclude the person from filing a new application for compensation at any future date, and such new application will be treated as an original application.  38 C.F.R. § 3.106(b) (2010).

A January 2006 rating decision denied service connection for schizophrenic reaction.  Although notified of this decision by the RO in January 2006, the Veteran did not file an appeal of this issue, and the January 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200 (2010).  

The appellant's claim to reinstate the Veteran's VA benefits was received on April 10, 2007.  In a June 2008 rating decision, the RO granted service connection for schizophrenia, disorganized type, with a 100 percent evaluation effective April 10, 2007, the date of receipt of the claim to reopen.

Generally, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is a communication or action indicating intent to apply for one or more benefits from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal or informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In September 1985, the Veteran's sister, R.C., wrote VA that the Veteran was staying on a farm in Oregon and his situation was extremely needy.  She inquired as to the Veteran's eligibility for benefits of any kind.  In October 1985, a Veterans Service Officer, E.K., replied to R.C. that efforts have been made to get the Veteran to file a claim but the Veteran refused.  E.K. stated that he visited the Veteran on the farm and the Veteran would have nothing to do with the establishment or public assistance.  He would not visit any government agencies nor would he sign anything such as benefit applications.

In an October 1985 written statement, E.K. requested that the Veteran's claim be reopened, reinstated, and if possible, reevaluated.  E.K. stated that action must be taken to appoint a guardian to manage the Veteran's financial affairs.

In November 1985, R.C. submitted a written statement that she wished to apply for benefits on behalf of the Veteran.  She stated that the Veteran was extremely disabled by mental illness and refused to sign any forms that she had presented to him to apply for disability benefits.  She also stated that she knew the Veteran would refuse to be taken to a doctor for a physical examination if she suggested it.

In April 1986, a VA employee, B.S., stated that the Veteran claimed to be totally disabled and unemployable due to his service-connected schizophrenia.  B.S. further stated that the Veteran wished to reopen his claim on these contentions and requested a fee-based psychiatric examination.  Accordingly, a VA psychiatric examination was requested to determine competency of the Veteran in the same month.  

In June 1986, the RO notified the Veteran that his claim for disability benefits could not be granted as he failed to report for the scheduled examination.

In August 2005, M.W., who identified herself as next friend of the Veteran, requested that a claim to reopen be initiated for the Veteran for increase in the evaluation of his psychosis.  It was noted that the Veteran was not under guardianship.

In a January 2006 rating decision, the RO denied service connection for schizophrenic reaction because the Veteran failed to report for a scheduled VA examination.

While all of the above requests certainly communicate intent to apply for compensation benefits on behalf of the Veteran, none of the communication were from the Veteran himself or any person duly authorized to represent the Veteran, or a Member of Congress.  See 38 C.F.R. § 3.155(a).  Although a Veterans Service Officer, E.K. was never authorized to represent the Veteran.  In fact, the record reflects that the Veteran refused to apply for a VA claim or authorize anyone to represent him in such claim.

In addition, the Veteran's sister or next friend could not file a claim on his behalf as the Veteran was not found not sui juris (legally competent) for VA purposes prior to September 2007.  See id.  The record reflects that it was not until in February 2007 and July 2007 when the appellant was appointed as the Veteran's legal conservator and guardian, respectively.

The appellant requested in April 2007 that the Veteran's VA benefit claim be reopened and the Veteran be reevaluated for his service-connected disability.  The appellant submitted Letters of Conservatorship by the state of Oregon dated in February 2007 appointing the appellant as conservator of the estate of the Veteran.  Accordingly, in a September 2007 rating decision, the RO determined that the Veteran was not competent for VA purposes effective September 19, 2007.  In October 2007, the appellant submitted another written statement on behalf of the Veteran requesting an award of a 100 percent evaluation for his psychosis and submitted Letters of Guardianship by the state of Oregon dated in July 2007 appointing the appellant as the Veteran's legal guardian and a September 2007 VA Form 21-592 (Request For Appointment of a Fiduciary, Custodian, or Guardian).  As such, the Board interprets the appellant's April 2007 statement as an informal claim to reopen and that the effective date for the award of service connection for the Veteran's schizophrenia shall be April 10, 2007, the date of receipt of such claim as determined by the RO.

The appellant contends that the Veteran was totally disabled many years prior to April 10, 2007.  However, VA could not ascertain the true disability picture of the Veteran's schizophrenia until a VA examination was accomplished in April 2008.  It is not disputed that the Veteran's entitlement to service connection for schizophrenia arose many years prior to April 10, 2007.  As noted above, shortly after his military discharge, the Veteran was initially granted service connection for schizophrenic reaction effective May 7, 1963.  Clearly, the entitlement arose no later than May 7, 1963.  However, the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an award of service connection "shall" be the later of the receipt of the claim or the date entitlement arose.  Therefore, the question is when the claim was received to reopen the issue of entitlement to service connection for schizophrenia subsequent to the last final decision in January 2006.

The appellant also contends that the proper effective date of the award of service connection should be November 4, 1985 when a claim was first opened informally by R.C. and then formally through a statement in support of claim dated April 28, 1986, and that claim was never fully adjudicated.  However, the Board found that neither the November 1985 written statement from R.C. nor the August 1986 statement from B.S. constitutes a valid, formal or informal, claim to reopen as neither of the statements was from a person who could act on the Veteran's behalf under VA regulations.  See 38 C.F.R. § 3.155(a).  Moreover, the Board finds that the RO's June 1986 letter constituted a proper denial and notification of the appellant's rights.  Although the June 1986 letter was not in the form of a rating decision, the document properly notified the claimant of the decision made, the reason for the decision, the right to a hearing, the right of representation, and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  See 38 C.F.R. § 3.103(b).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for an earlier effective date for a grant of service connection for schizophrenia, disorganized type, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to April 10, 2007 for the grant of service connection for schizophrenia, disorganized type, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


